Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 26, 2019

The Court of Appeals hereby passes the following order:

A19A1630. CGG MANAGEMENT & ASSOCIATES, LLC v. BROOKE
    MIDGETTE.

      In November 2018, the trial court adopted a special master’s report and granted
summary judgment in favor of Brooke Midgette. Thereafter, in December 2018, CGG
Management & Associates, LLC filed a motion to set aside the trial court’s judgment
pursuant to OCGA § 9-11-60 (d), alleging that the special master’s report contained
a clear mistake of fact. The trial court denied the motion, and CGG Management &
Associates, LLC filed this direct appeal.
      An appeal from an order denying a motion to set aside a judgment under
OCGA § 9-11-60 (d) must be made by application for discretionary review. OCGA
§ 5-6-35 (a) (8). “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
CGG Management & Associates, LLC’s failure to file a discretionary application thus
deprives this Court of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/26/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.